Case 3:18-cv-17619-BRM-LHG Document 23 Filed 05/06/20 Page 1 of 2 PageID: 426


                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


           CHAMBERS OF                                        CLARKSON S. FISHER U.S. COURTHOUSE
       LOIS H. GOODMAN                                              402 EAST STATE STREET
 UNITED STATES MAGISTRATE JUDGE                                            ROOM 7050
                                                                       TRENTON, NJ 08608
                                                                          609-989-2114


                                                                    May 6, 2020

                                        LETTER ORDER

       Re:      STRIKE 3 HOLDINGS, LLC v. JOHN DOE SUBSCRIBER ASSIGNED IP
                ADDRESS 67.82.173.121,
                Civil Action No. 18-17619 (BRM) (LHG)

Dear Counsel:

       Pending before the Court is Plaintiff’s motion for an extension of time to serve process and
Defendant’s motion to dismiss. [Docket Entry Nos. 16, 21]. The motions raise issues similar to
those raised in numerous cases both within and outside of this District. Currently pending before
the District Court are at least 13 appeals in these cases:
   •   Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address 173.71.68.16, Civil
       Action No. 18-2674 (RBK) (Docket Entry No. 31);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 76.116.36.190, Civil
       Action No. 18-12585 (NLH) (Docket Entry No. 31);
   •   Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address 76.116.76.28, Civil
       Action No. 18-12586 (JHR) (Docket Entry No. 32);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 76.116.4.83, Civil
       Action No. 18-16564 (RBK) (Docket Entry No. 9);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 173.71.88.194, Civil
       Action No. 18-16565 (RMB) (Docket Entry No. 8);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 173.61.123.185,
       Civil Action No. 18-16566 (NLH) (Docket Entry No. 8);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 73.199.120.248,
       Civil Action No. 18-17594 (RBK) (Docket Entry No. 8);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 76.116.3.105, Civil
       Action No. 18-17595 (RBK) (Docket Entry No. 8);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 73.194.76.148, Civil
       Action No. 19-894 (RMB) (Docket Entry No. 8);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 76.116.95.148, Civil
       Action No. 19-895 (RMB) (Docket Entry No. 9);
Case 3:18-cv-17619-BRM-LHG Document 23 Filed 05/06/20 Page 2 of 2 PageID: 427


Strike 3 Holdings, LLC v. John Doe Subscriber assigned IP address 67.82.173.121
Page 2 of 2

   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 174.57.174.87, Civil
       Action No. 19-14014 (NLH) (Docket Entry No. 7);
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 73.215.174.234,
       Civil Action No. 19-14015 (JHR) (Docket Entry No. 7); and
   •   Strike 3 Holdings, LLC. V. John Doe Subscriber Assigned IP Address 73.80.57.239, Civil
       Action No. 19-14016 (JHR) (Docket Entry No. 7).

Pursuant to Strike 3 Holdings, LLC’s L.Civ.R. 40.1(e) request, all thirteen appeals have been
assigned to one District Judge.
       The Court finds that the most efficient and effective manner to proceed with respect to the
motions pending in this matter is to await guidance from the District Court regarding the
aforementioned appeals before rendering decisions here. As a result, the Court exercises its
discretion to stay and administratively terminate the two pending motions in this matter. See
United States v. Washington, 869 F.3d 193, 220 (3d Cir. 2017) (noting that “[a]s we have often
said, matters of docket control and discovery are committed to [the] broad discretion of the district
court”). Plaintiff is to promptly advise this Court when a decision on the aforementioned appeals
is rendered at which point the parties may request that their motions be reinstated.
       The Clerk’s Office is instructed to administratively terminate the motions at Docket Entry
Nos. 16 and 21.

               IT IS SO ORDERED.




                                                       LOIS H. GOODMAN
                                                       United States Magistrate Judge
